TATE, Judge.
This is a suit by Farmers Rice Milling Company, Inc., the holder of a negotiable warehouse receipt, against Hope Rice Mill, the partnership-warehouseman who had issued the receipt, for the value of certain rice covered by said receipt, but which rice were not delivered by the warehouseman. (Hope’s partners were impleaded as defendants.) This suit was consolidated for trial with Orange Rice Milling Company v. Hope Rice Mill, La.App., 189 So.2d 64; Edmundson-Duhe Rice Mill v. Hope Rice Mill, La.App., 189 So.2d 70; and Estherwood Rice Mill, Inc. v. Hope Rice Mill, La.App., 189 So.2d 73, all of which were decided this date.
The trial court, after allowing a deduction of one (1%) percent for reasonable shrinkage in weight, rendered judgment in favor of Farmers against defendants for the value of the rice which Hope was unable to deliver. Defendants have appealed, contending that the trial court was in error in allowing any recovery.
*75The evidence in the instant case reveals that there was a difference of 25,800 pounds between the weight of the rice stated on the negotiable warehouse receipt and the weight of the rice actually delivered. For the reasons stated by us in Orange Rice Milling Company v. Hope Rice Mill, La.App., 189 So.2d 64, we have determined that the warehouseman, Hope Rice Mill, is responsible to plaintiff for this shortage.
The judgment of the trial court is therefore affirmed at the cost of the defendants-appellants, Hope and its partners.
Affirmed.